DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites wherein each of the first curved sidewall and the second curved sidewall interconnects the first curved sidewall and the second curved sidewall.  It is unclear how the first and second curved sidewalls intersect themselves and each other.  For purposes of examination, Examiner will assume that there is a typo, and each of the first and second curved sections should intersect each of the first and second straight sections.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 21-22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Publication No. 2019/0326241)
Regarding claim 1, Chen teaches a method comprising:
forming a first dielectric layer (Fig. 1A, dielectric layer 112);
forming a first redistribution line (114/116) comprising a first via (via 114) extending into the first dielectric layer (see Fig. 1A), and a first trace (trace 116) over the first dielectric layer (Fig. 1A);
forming a second dielectric layer (120) covering the first redistribution line (Fig. 1A);
patterning the second dielectric layer to form a via opening (Fig. 1A, opening 122), wherein the first redistribution line is revealed through the via opening (see Fig. 1A);
forming a second via (Fig. 1D, unlabeled via portion of layer 130/128/132) in the second dielectric layer, and a conductive pad (pad portion of 130/128/132) over and contacting the second via (see Fig. 1D); and
forming a conductive bump (Fig. 1E, bump 134) over the conductive pad, and wherein the conductive pad is larger than the conductive bump (see Fig. 1E) with a first center of the conductive pad being offset from a second center of the conductive bump (see Fig. 1E), 
wherein the second via (via at 122) is further offset from the second center of the conductive bump (see Fig. 1E, via 122 is further from bump center than center of pad is from bump center).

Regarding claim 2, Chen teaches the method of claim 1, wherein the second via and the conductive pad are formed through a common plating process (see Fig. 1B-E).

Regarding claim 3, Chen teaches the method of claim 1, wherein the second via, the conductive pad, and the conductive bump are formed using a same metal seed layer (seed layer 130).

Regarding claim 4, Chen teaches the method of claim 1 further comprising:
bonding a package component over the conductive bump (see paragraphs [0003] and [0010] discussing the use of the bump to bond a chip to a package); and
dispensing an underfill (molding compound 136), wherein the underfill contacts a first sidewall of the conductive bump (see Fig. 1G), and the underfill further contacts a top surface and a second sidewall of the conductive pad (Fig. 1G).

Regarding claim 6, Chen teaches the method of claim 1, wherein the conductive pad comprises a first portion and a second portion on opposing sides of the first center of the conductive pad (left and right sides, not specifically labeled), and wherein the first portion is narrower than the second portion (no definition of “first portion” and “second portion”, and therefore an arbitrary line can be drawn to define portions that allows for first portion to be narrower than second portion). 

Regarding claim 7, Chen teaches the method of claim 6, wherein the second via and the second center of the conductive bump are on opposing sides of the first center of the conductive pad (see Fig. 1G).

Regarding claim 21, Chen teaches a method comprising:
forming a first via (Fig. 1A, via 114) extending into a first dielectric layer (112);
forming a conductive trace (116) over the first dielectric layer (Fig. 1A), wherein the conductive trace is over and joined to the first via (Fig. 1A);
forming a second dielectric layer (120) covering the conductive trace;
forming a second via (unlabeled via portion of 130/128/132 at 122) in the second dielectric layer (Fig. 1D);
forming a conductive pad (pad portion of 130/128/132) over and contacting the second via, wherein the conductive pad has a first center (not specifically labeled, but inherent); and
forming a conductive bump (Fig. 1E, bump 134) over and contacting the conductive pad (Fig. 1E), wherein the conductive bump has a second center (not specifically labeled, but inherent), and wherein the second via and the second center of the conductive bump are on opposing sides of the first center of the conductive pad (Fig. 1E, via is on left side, center of bump is on right side).

Regarding claim 22, Chen teaches the method of claim 21, wherein the conductive bump and the conductive pad are formed using a same seed layer (seed layer 130).



Regarding claim 27, Chen teaches the method of claim 21, wherein the first via is vertically offset from the second center of the conductive bump (see Fig. 1F).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hsieh et al. (U.S. Publication No. 2017/0250138)
Regarding claim 8, Chen teaches the method of claim 6, but fails to specifically teach wherein the first via and the second via are on opposing sides of the first center of the conductive pad.
However, Hsieh teaches a similar interconnect in which a first via (Fig. 20, via portion of 154) is on an opposite side of a pad (pad portion of 154) from a second via (via portion of 162).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the specific location of and shape of the traces and vias in Chen could have been altered to be similar to that of Hsieh based on the design of the chip/package, and the necessary routing of electrical signals.

Regarding claim 26, Chen teaches the method of claim 21, but fails to specifically teach wherein the first via is vertically aligned to the second center of the conductive bump.
However, Hsieh teaches a similar interconnect in which a first via (via 154, see Fig. 21, leftmost interconnect in section 602), is aligned with the center of a conductive bump (bump 166 of leftmost interconnect in section 602).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the specific location of and shape of the traces and vias in Chen could have been altered to be similar to that of Hsieh based on the design of the chip/package, and the necessary routing of electrical signals.


Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Manack et al. (U.S. Publication No. 2021/0134750)
Regarding claim 23, Chen teaches the method of claim 22, wherein the forming the conductive pad and the conductive bump comprise:
depositing the same seed layer (layer 130);
forming a first patterned plating mask (mask 124) on the same seed layer, wherein the conductive pad is plated using the first patterned plating mask (Fig. 1C);
removing the first patterned plating mask (Fig. 1E);
Chen does not specifically teach that the mask is formed over the seed layer, or forming a second patterned plating mask on the same seed layer, wherein the conductive bump is plated using the second patterned plating mask, and wherein the second patterned plating mask covers a portion of the conductive pad; and removing the second patterned plating mask.  
However, Manack teaches a method of forming a pad and conductive pillar/bump on the pad in which the seed is deposited (Fig. 2B, seed 204), a mask is formed over the seed (Fig. 2D, 206), and the conductive pattern (210) is formed using the mask (Fig. 2E), and then a second mask (218) is used to form the bump (222, Fig. 2N), plating is used to form both materials (paragraph [0014] and [0016]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the seed could have been formed before the mask because this allows for formation of the pad/pattern to be formed from the bottom up, which would avoid air gaps or seams being created during formation.  It would have additionally been obvious that a second mask could be used to form the bump because Chen teaches that the bump can be a copper or other metal pillar (Chen paragraph [0019]), but does not teach the specific method of forming that pillar.  A person of skill in the art would know that masking/plating as taught by Manack is a common method of forming copper bumps and would be easily substitutable for any other method for forming copper bumps and produce predictable results.


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu et al. (U.S. Publication No. 2018/0233474)
Regarding claim 24, Chen teaches the method of claim 21, but does not specifically teach wherein the conductive pad comprises:
a first curved sidewall and a second curved sidewall; and
a first straight sidewall and a second straight sidewall, wherein each of the first curved sidewall and the second curved sidewall interconnects the first curved sidewall and the second curved sidewall.
However, Yu teaches a first and second curved sidewall intersecting a first and second straight sidewall (see paragraph [0032], pad can be an oval, and oval has a first curved section intersecting a first straight section, intersecting a second curved section, intersecting a second straight section).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shape of the pad could have been an oval because Yu teaches that this is one of several interchangeable possibilities (paragraph [0032]), and can be used with a pad which is larger than the conductive bump (Yu 224), and it would have been simple substitution of one known pad shape for another with predictable results.


Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa et al. (CN 101213890)
Regarding claim 28, Chen teaches a method comprising:
forming a plurality of dielectric layers (Fig. 1F, 102/106/112);
forming a plurality of redistribution lines (104, 110, 116) in the plurality of dielectric layers, wherein each of the plurality of redistribution lines comprises a via and a trace over and contacting the via (see Fig. 1F);
in a first plating process, forming:
a top via (Fig. 1F, via at 122) over and contacting a top trace in a top redistribution line of the plurality of redistribution lines (see Fig. 1F);
a conductive pad (made up of 130/128) over and contacting the top via (Fig. 1F); and
in a second plating process (paragraph [0019]), forming a conductive bump (134) over and joined to the conductive pad, wherein the conductive bump and the top via are eccentric (Fig. 1F), and wherein the conductive pad comprises:
a first portion (left side) extending beyond a first edge of the conductive bump for a first distance (to left of bump); and
a second portion (right side) extending beyond a second edge of the conductive bump for a second distance smaller than first distance (right side of bump is smaller than left), wherein the first portion is narrower than the second portion (definition of horizontal distance).
Chen does not specifically teach and wherein some of the vias in the plurality of redistribution lines are stacked to form a via stack, with the vias being vertically aligned.  However, Oikawa teaches another interconnect stack in which vias are stacked (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the specific location of and shape of the traces and vias in Chen could have been altered to be similar to that of Oikawa based on the design of the chip/package, and the necessary routing of electrical signals.

Regarding claim 31, Chen teaches the method of claim 28 further comprising dispensing an underfill (molding compound 136) contacting first sidewalls of the conductive bump (see Fig. 1G), and second sidewalls and a top surface of the conductive pad (Fig. 1G).


Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa, further in view of Yu.
Regarding claim 29, Chen teaches the method of claim 28, but does not specifically teach wherein the first portion comprises:
two straight edges; and
a curved edge between, and connected to, the two straight edges.
However, Yu teaches a first and second curved sidewall intersecting a first and second straight sidewall (see paragraph [0032], pad can be an oval, and oval has a two straight sections connected to a curved section).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shape of the pad could have been an oval because Yu teaches that this is one of several interchangeable possibilities (paragraph [0032]), and can be used with a pad which is larger than the conductive bump (Yu 224), and it would have been simple substitution of one known pad shape for another with predictable results.

Regarding claim 32, Chen teaches the method of claim 28 further comprising joining a solder region to the conductive bump.
However, Yu teaches that a conductive bump (Fig. 1, bump 230) can have a copper pillar (224) and a solder cap (228).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the copper bump structure of Chen could have included a solder cap because solder bonding is an easy and cheap method of bonding a copper pillar to an outside package/device, and could have substituted any other bonding method, such as direct cu-cu bonding with predictable results.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa, further in view of Manack.
Regarding claim 30, Chen teaches the method of claim 28, wherein the first plating process and the second plating process are performed using a same metal seed layer (seed 130 acts as seed for bump 134 as well because it creates the copper layer off which bump 134 is plated), but does not specifically teach using different masks.
However, Manack teaches a method of forming a pad and conductive pillar/bump on the pad in which the seed is deposited (Fig. 2B, seed 204), a mask is formed over the seed (Fig. 2D, 206), and the conductive pattern (210) is formed using the mask (Fig. 2E), and then a second mask (218) is used to form the bump (222, Fig. 2N), plating is used to form both materials (paragraph [0014] and [0016]).  It would have been obvious that a second mask could be used to form the bump because Chen teaches that the bump can be a plated copper or other metal pillar (Chen paragraph [0019]), but does not teach the specific method of forming that pillar.  A person of skill in the art would know that masking/plating as taught by Manack is a common method of forming copper bumps and would be easily substitutable for any other method for forming copper bumps and produce predictable results.


Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art, alone or in combination, fails to teach or suggest wherein the second via comprises a first portion overlapped by the conductive bump, and a second portion extending beyond a corresponding edge of the conductive bump.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896